DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 12, 2021 has been entered.

Claim Objections
Claims 1 and 5-12 are objected to because of the following informalities:
In claim 1, line 16, “data;” should be –data; and-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cannata et al. (US 2015/0370665), hereafter referred to as Cannata’665 in view of Snead (US 2010/0235558), hereafter referred to as Snead’558 and Branover et al. (US 2009/0235099), hereafter referred to as Branover’099.

Referring to independent claim 1, Cannata’665 teaches a data processing apparatus comprising: first processing circuitry (processor, paragraph 108, lines 8-9); interrupt generating circuitry configured to generate an outgoing interrupt in response to said first processing circuitry becoming unresponsive (in the event of a failover a processor generates an interrupt, paragraph 109, lines 12-16); and interrupt receiving circuitry configured to receive an incoming interrupt, which indicates that second processing circuitry has become unresponsive (second processing system receives an interrupt generated by the first processing system, paragraph 134, lines 7-11), and in response to receiving said incoming interrupt, 
Cannata’665 does not appear to explicitly teach the interrupt generating circuitry configured to transmit the outgoing interrupt outside said data processing apparatus, and the interrupt receiving circuitry configured to receive the incoming interrupt from outside said data processing apparatus, and wherein said data managed by said second processing circuitry comprises an architectural state of said second processing circuitry used by the second processing circuitry to execute a stream of instructions.
However, Snead’558 teaches interrupt generating circuitry transmitting outgoing interrupts outside a data processing apparatus (watchdog timer of each processor asserts TIMEOUT signal along interrupt line 120 to other processors, see figure 1 and paragraph 18, lines 1-5), and the interrupt receiving circuitry configured to receive the incoming interrupt from outside said data processing apparatus (each processor 102 has an INT input that receives interrupt signal from line 120, see figure 1 and paragraph 18, lines 3-7).

Snead’558 is analogous to Cannata’665 because they are both drawn to the same inventive field of inter-processor communication.
Prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cannata’665 and Snead’558 before them, to modify the processing system of Cannata’665 to include the interrupt-related circuitry of Snead’558 by incorporating a watchdog timer for each processor, whereby an asserted signal from each timer is collected and sent to each processor in the system.
The motivation for doing so would have been to bring about higher redundancy and reliability in networked, cloud, and enterprise environments (paragraph 4, lines 4-8).
Further, Branover’099 teaches wherein said data managed by said second processing circuitry comprises an architectural state of said second processing circuitry used by the second processing circuitry to execute a stream of instructions (storing current architecture state of processor core, paragraph 13, lines 20-21; resume execution of instruction stream after retrieving state information, paragraph 13, lines 25-33).
Branover’099 is analogous to Cannata’665 and Snead’558 because they are drawn to the same inventive field of failover protection.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cannata’665, Snead’558, and Branover’099 before them, to modify the data processing apparatus of Cannata’665 and Snead’558 to include the storage of 
The motivation for doing so would have been to insure that proper execution of the instruction stream can be continued after restoration from a zero-power state (paragraph 13, lines 25-28).
Therefore, it would have been obvious to combine Cannata’665, Snead’558, and Branover’099 to bring about the invention as claimed.

Note that independent claim 13 contains the corresponding limitations of claim 1 as shown above; therefore, it is rejected using the same reasoning accordingly.

Independent claim 14 largely contains the corresponding limitations of claim 1 as shown above.
Further referring to claim 14, Cannata’665 also teaches a plurality of data processing apparatuses (inter-processor communications and control information between processors, processing modules, and network interfaces, paragraph 108, lines 7-9).

As to claim 6, Cannata’665 teaches the apparatus of claim 1, wherein in response to receiving said incoming interrupt, said interrupt receiving circuitry is further configured, after said data processing apparatus has accessed said data managed by said second processing circuitry, to cause said second processing circuitry to be reset (after taking over ownership of the SSDs of the failed node, the redundant node initiates a failback operation on a node by resetting it, paragraph 111, lines 1-6).

As to claim 7, Cannata’665 teaches the apparatus of claim 1, wherein said interrupt generating circuitry is configured to determine that said first processing circuitry has become unresponsive by expiration of a watchdog timer (if a register or bit associated with processor 631 has not been properly 

As to claim 8, Cannata’665 teaches the apparatus of claim 1, wherein in response to said interrupt receiving circuitry receiving said incoming interrupt and said first processing circuitry becoming unresponsive, said data processing apparatus is configured to cause said first processing circuitry and said second processing circuitry to be reset (redundant node initiates a failback operation on a node by resetting it, paragraph 111, lines 1-6).

As to claim 9, Cannata’665 teaches the apparatus of claim 1, wherein said interrupt generating circuitry is configured to route said outgoing interrupt to handler processing circuitry (second processing system receives an interrupt generated by the first processing system, paragraph 134, lines 7-11); and said handler processing circuitry comprises or is comprised by said second processing circuitry (second processing system receives interrupt, paragraph 134, lines 7-11).

As to claim 10, Cannata’665 teaches the apparatus of claim 1, wherein said interrupt generating circuitry is configured to route said outgoing interrupt to handler processing circuitry (second processing system receives an interrupt generated by the first processing system, paragraph 134, lines 7-11); said data processing apparatus is a system control processor (storage system 200, see figure 2 and paragraph 51, lines 2-3); and said handler processing circuitry is a manageability control processor (management system, paragraph 52, lines 20-23).

As to claim 11, Cannata’665 teaches the apparatus of claim 1, wherein said interrupt generating circuitry is configured to route said outgoing interrupt to handler processing circuitry (second processing 

As to claim 12, Cannata’665 teaches the apparatus of claim 1, wherein said interrupt generating circuitry is configured to route said outgoing interrupt to handler processing circuitry (second processing system receives an interrupt generated by the first processing system, paragraph 134, lines 7-11); and said handler processing circuitry is different to said first processing circuitry (management system, paragraph 52, lines 20-23; storage system 200, see figure 2 and paragraph 51, lines 2-3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cannata’665, Snead’558, and Branover’099 as applied to claim 1 above, and further in view of Iizuka et al. (US 2004/0193763), hereafter referred to as Iizuka’763.

As to claim 5, Cannata’665, Snead’558, and Branover’099 do not appear to explicitly teach the apparatus of claim 1, wherein said interrupt receiving circuitry is configured to cause said data processing apparatus to access said data by overwriting said data managed by said second processing circuitry.
However, Iizuka’763 teaches causing said data processing apparatus to access said data by overwriting said data managed by said second processing circuitry (result of computation is stored in a register wherein data to be processed is stored, such that said data to be processed is overwritten, paragraph 381, lines 12-15).

Prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cannata’665, Snead’558, Branover’099, and Iizuka’763 before them, to modify the apparatus of Cannata’665 to include the overwriting of Iizuka’763 by configuring the processing to store the result of said processing over the register containing the data to be processed.
The motivation for doing so would have been to efficiently perform data transfer between devices coupled to different buses (paragraph 31, lines 1-7.
Therefore, it would have been obvious to combine Cannata’665, Snead’558, Branover’099, and Iizuka’763 to bring about the invention as claimed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6-14 have been considered; however, they are moot in view of a new combination of references.

Referring to claim 1, the Applicant argues that Cannata does not teach an architectural state of said second processing circuitry used by the second processing circuitry to execute a stream of instructions (page 6, lines 19-27).
The Examiner respectfully submits that the newly-cited Branover reference discloses storing an architectural state of processing circuitry used to execute a stream of instructions.

Further, to clarify, the Applicant had been referring to device IDs in the failover table with the earlier “managed data” as taught in Cannata.

Further, the Applicant also argues that Cannata and Snead do not disclose making the data available to a third processor (page 7, lines 3-11).
The Examiner respectfully submits that Cannata as cited in the current rejection discloses making data related to a second processor available to a third processor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mekkat et al. (US 2017/0351516) discloses binary translation circuitry to restore a stored architectural state and restart execution from an instruction stream.
Yasin et al. (US 2016/0019062) discloses access to data pertaining to the architectural state of processor cores for event-based sampling.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184